IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



       No. 98-51081 c/w Nos. 98-51217; 99-50038; 99-50040;
99-50041; 99-50045; 99-50296; 99-50446; 99-50447; 99-50449;
99-50450; 99-50511; 99-50670; 99-50780; 99-50819; 99-50830;
99-50845; 99-50846; 99-50847; 99-50848; 99-50851; 99-50933;
                   00-51324; 01-50003; 01-50004
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

KEITH RUSSELL JUDD,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-98-CR-93-ALL
                       --------------------
                          March 19, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Keith Judd was found guilty by a jury of two counts of

mailing a threatening communication with the intent to extort

money or something of value.    See 18 U.S.C. § 876.   He was

sentenced to 210 months’ imprisonment, three years of supervised

release, restitution to the victim in the amount of $20,000, and

a special assessment of $200.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       No. 98-51081 c/w Nos. 98-51217; 99-50038; 99-50040;
99-50041; 99-50045; 99-50296; 99-50446; 99-50447; 99-50449;
99-50450; 99-50511; 99-50670; 99-50780; 99-50819; 99-50830;
99-50845; 99-50846; 99-50847; 99-50848; 99-50851; 99-50933;
                   00-51324; 01-50003; 01-50004
                                -2-

     Judd argues that the evidence was insufficient to establish

that he had an intent to extort with the mailing of postcards in

1997 which stated “Send the money back now, Keith Judd, Last

Chance or Dead.”   He also contends that the 1997 package

containing a semen stained Playboy, a knife inside the magazine,

a key chain, and his father’s military discharge papers did not

show an intent to extort and did not constitute a threat.

     Judd further argues that the district court committed

sentencing errors when it 1) increased Judd’s offense level by

six for conduct evidencing an intent to carry out the threats,

see U.S.S.G. § 2A6.1(b)(1); 2) increased Judd’s offense level by

two because the offense involved more than two threats, see

U.S.S.G. § 2A6.1(b)(2); 3) upwardly departed five levels based

upon the extreme psychological harm to the victim and Judd’s

extreme conduct, see U.S.S.G. §§ 5K2.3 & 5K2.8, p.s.; 4) upwardly

departed an additional five levels because Judd’s mailing of

letters to jurors after his trial was conduct outside the

heartland of cases covered under the Sentencing Guidelines, see

U.S.S.G. § 5K2.0; and 5) increased Judd’s criminal history

category from category I to category IV.   See U.S.S.G. § 4A1.3.

     Viewing the record in a light most favorable to the verdict,

we find that there was sufficient evidence establishing that Judd

had an intent to extort money with the mailing of the 1997

postcards and the package mailed to the victim and that the

mailing of the package constituted a threat.   See United States
       No. 98-51081 c/w Nos. 98-51217; 99-50038; 99-50040;
99-50041; 99-50045; 99-50296; 99-50446; 99-50447; 99-50449;
99-50450; 99-50511; 99-50670; 99-50780; 99-50819; 99-50830;
99-50845; 99-50846; 99-50847; 99-50848; 99-50851; 99-50933;
                   00-51324; 01-50003; 01-50004
                                -3-

v. Duhon, 565 F.2d 345, 351 (5th Cir. 1978); United States v.

Lance, 536 F.2d 1065, 1068 (5th Cir. 1976); see also United

States v. Bell, 678 F.2d 547, 549 (5th Cir. 1982)(en banc),

aff’d, 462 U.S. 356 (1983).

     The district court’s determination that there was conduct

evidencing Judd’s intent to carry out his threats was not clearly

erroneous, and the district court’s six-level enhancement under

U.S.S.G. § 2A6.1(b)(1) was proper.    See United States v. Goynes,

175 F.3d 350, 353 (5th Cir. 1999).    The district court’s finding

that Judd’s offense involved more than two threats was supported

by the record and not clearly erroneous, and the two-level

enhancement under U.S.S.G. § 2A6.1(b)(2) was proper.    See United

States v. Brock, 211 F.3d 88, 90-92 (4th Cir. 2000).

     The district court’s five-level enhancement based upon the

extreme psychological injury to the victim and Judd’s extreme

conduct was also supported by the record, and the district court

did not double count conduct previously considered with the

court’s § 2A6.1(b)(1) and (2) enhancements.   Judd’s challenge to

the five-level enhancement under U.S.S.G. § 5K2.3, p.s. and

§ 5K2.8, p.s. is without merit.   The district court’s additional

five-level enhancement based upon Judd’s mailing of information

to jurors did not rely on the conduct supporting the two-level

obstruction-of-justice enhancement.   Judd’s challenge to the

U.S.S.G. § 5K2.0 enhancement is without merit.   Furthermore, the

district court sufficiently stated reasons for increasing Judd’s
       No. 98-51081 c/w Nos. 98-51217; 99-50038; 99-50040;
99-50041; 99-50045; 99-50296; 99-50446; 99-50447; 99-50449;
99-50450; 99-50511; 99-50670; 99-50780; 99-50819; 99-50830;
99-50845; 99-50846; 99-50847; 99-50848; 99-50851; 99-50933;
                   00-51324; 01-50003; 01-50004
                                -4-

criminal history category from category I to category IV, and

Judd’s challenge to the increase is without merit.    See U.S.S.G.

§ 4A1.3; United States v. Lambert, 984 F.2d 658, 663 (5th Cir.

1993 (en banc).

     Finally, the multiple enhancements resulting in Judd’s

sentencing range being several times greater than the range

determined by the presentence report did not indicate error with

Judd’s sentencing.   See United States v. Daughenbaugh, 49 F.3d

171, 174-75 (5th Cir. 1995).   Judd’s conviction and sentence are

AFFIRMED.

     Judd has filed numerous notices of appeal and motions in

this court.   A number of those appeals have either been stricken

or consolidated with the instant appeal, and Judd has been

directed to file one brief addressing all his issues with his

conviction.   To the extent that there are appeals from the

district court criminal case docketed as 98-CR-93-ALL not yet

consolidated, those appeals are now CONSOLIDATED with the instant

appeal.   See Fed. R. App. P. 3(b).   All motions currently pending

in this court pertaining to Judd’s appeal of his criminal case

are DENIED.